
	
		I
		112th CONGRESS
		1st Session
		H. R. 3733
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2011
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reduce the interest rates on mortgages owned or
		  guaranteed by Fannie Mae and Freddie Mac.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Mortgage for Homeowners Act
			 of 2011.
		2.Principal
			 reduction of mortgages owned or guaranteed by Fannie Mae and Freddie
			 Mac
			(a)Program
			 authorityThe Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation shall each carry out a program under
			 this section to provide for the reduction of the interest rates on qualified
			 mortgages on single-family housing owned or guaranteed by such enterprises, in
			 accordance with this section and policies and procedures that the Director of
			 the Federal Housing Finance Agency shall establish.
			(b)TimingEach
			 enterprise shall commence the program required under subsection (a) upon the
			 expiration of the 90-day period beginning upon the date of the enactment of
			 this Act and shall complete all reductions of the interest rates of qualified
			 mortgages required under the program not later than the expiration of the
			 12-month period beginning upon the commencement of such program.
			(c)Interest rate
			 reductionIn reducing the
			 interest rate on a qualified mortgage under a program of an enterprise required
			 under this section, the enterprise shall reduce the annual rate of interest
			 charged with respect to the outstanding principal obligation of the mortgage
			 for the remainder of the term of the mortgage, notwithstanding whether the
			 interest rate under the mortgage is otherwise subject to adjustment during such
			 mortgage term, to a fixed interest rate that is the lesser of—
				(1)4
			 percent annually; or
				(2)the rate for a 30-year fixed rate mortgage,
			 as most recently published in the Weekly Primary Mortgage Market Survey of the
			 Federal Home Loan Mortgage Corporation, as of the time of such interest rate
			 reduction for such qualified mortgage.
				(d)Exempt
			 mortgagesThe Director shall
			 provide that the following qualified mortgages shall not be subject to
			 reduction of the interest rate under a program under this section:
				(1)Fixed-rate
			 mortgagesIn the case of a qualified mortgage having a rate of
			 interest that is fixed for the entire term of the mortgage, any mortgage having
			 such an interest rate that is a lower than the interest rate determined for the
			 mortgage under subsection (c).
				(2)Adjustable-rate
			 mortgagesIn the case of a
			 mortgage having a rate of interest that is subject to adjustment during the
			 term of the mortgage, any mortgage for which the interest rate cannot, as a
			 result of the terms of the terms and conditions of the mortgage, exceed the
			 interest rate determined for the mortgage under subsection (c) at any time
			 during the term of the mortgage.
				(e)Option to
			 opt-OutEach program of an enterprise required under this section
			 shall provide for the enterprise to—
				(1)notify the mortgagor under a qualified mortgage in writing, before the proposed
			 reduction of the interest rate on qualified mortgage of the mortgagor,
			 of—
					(A)such proposed
			 reduction and the interest rate applicable to the mortgage upon such reduction;
			 and
					(B)the opportunity,
			 in accordance with paragraph (2), for the mortgagor to request that no such
			 interest rate reduction be applied with respect to such mortgage; and
					(2)forego such
			 interest rate reduction with respect to the qualified mortgage of a mortgagor
			 upon receipt by the enterprise of a request by the mortgagor that no such
			 interest rate reduction be applied with respect to such mortgage.
				(f)Maintenance of
			 loan statusAny reduction of the interest rate on a qualified
			 mortgage under a program under this section shall not result in the treatment
			 of the modified mortgage as a new mortgage.
			(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
				(2)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
				(3)Qualified
			 MortgageThe term qualified mortgage means a
			 mortgage, without regard to whether the mortgagor is current or in default on
			 payments due under the mortgage, that—
					(A)is an existing
			 first mortgage that was made for purchase of, or refinancing another first
			 mortgage on, a one- to four-family dwelling, including a condominium or a share
			 in a cooperative ownership housing association, that is occupied by the
			 mortgagor as the principal residence of the mortgagor;
					(B)is owned or
			 guaranteed by the Federal National Mortgage Association or the Federal Home
			 Loan Mortgage Corporation; and
					(C)was originated on
			 or before the date of the enactment of this Act.
					(h)RegulationsThe
			 Director shall issue any regulations or guidance necessary to carry out the
			 programs required under this section not later than the expiration of the
			 90-day period that begins on the date of the enactment of this Act.
			
